DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 5/2/2022.

Response to Arguments
	All of Applicants arguments filed 5/2/2022 have been fully considered.
Applicant remarks regarding priority in view of the claim 5 as amended is persuasive and claim 5 is deemed to be supported in the provisional application.
Applicant argues that Provonost is not analogous art to the instant invention and is also not analogous to Brandon.
In response to applicant's argument that Provonost is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Provonost is in Applicant’s and Brandon’s are in the same field of endeavor as they are directed to oral pharmaceutical formulations.
Applicant remarks that Brandon failed to recognize any relevance to heavy metals and therefore a skilled artisan would not look to Provonost as the teaching of Provonost are irrelevant to Brandon’s principal goals.
This is not persuasive, while Brandon is silent to removal of heavy metals, Provonost teaches that removing these can be beneficial, especially in compositions which are to be administered to a subject, as they can be toxic, therefore a skilled artisan would have been motivated to remove the heavy metals to ensure no toxicity in the formulation of Brandon prior to administration.  Expectation of success comes from both references teaching formulations for pharmaceutical use.
Applicant also argues that regarding (i), Brandon discloses an extensive method for making said oral compositions (see Col. 23, Line 35 - Col. 25, Line 50), however there is no point during or between any steps that would permit a "heavy metal removal" step from being added that would be commensurate in scope with the method/composition taught in Pronovost.
This is not persuasive as Brandon teaches the extensive method to an exemplary method only and specifically teaches that the methods are not limited to the taught steps (Col. 34, lines 15-20).  Provonost teaches that heavy metals can be removed prior to ingestion and teaching achieving this by using heavy metal removing agents and teaches that if the composition used is not removed prior to ingestion is must be nontoxic and suitable for oral administration [0106] , thus it would have been obvious to include a heavy metal removal step in the method of making of Brandon to remove the heavy metals prior to forming the tablet of Brandon.
Applicant argues that the specification summarized prior art methods for making Mg picolinate and these were incapable of producing the claimed composition, therefore there is no expectation of success in reducing heavy metal content.
This is not persuasive as there is no evidence that using the methods/composition of Provonost would not result in heavy metal reduction/removal as claimed.  There is not requirement in the claims that the heavy metal be removed by a specific method.
Applicant argues the Examiner statement that the “art is silent with regard to the presence of the claimed heavy metals… they are considered to be free… absent evidence.”
This is not persuasive as the rejection below, nor the rejection presented in the office action mailed 1/31/2022 make this statement.
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the magnesium picolinate is pharmaceutical quality magnesium picolinate,” this renders the claim unclear as the instantly filed specification fails to provide a specific definition of “pharmaceutical quality.”  The spec states “"pharmaceutical quality" refers to a material that is safe to administer to humans without further processing,” but then goes on to say “Pharmaceutical quality may also, in some implementations, refer to a substance that is manufactured in compliance with current Good Manufacturing Practices (cGMP),” thus the specification is providing multiple definitions of pharmaceutical quality and it’s unclear what Mg picolinate is being embraced by the instant claims.
For purposes of examination, a composition comprising Mg picolinate that is suitable for administration to a subject is considered pharmaceutical quality and safe to administer to a patient.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandon (US 8,445,020) and Pronovost (US 2014/0056976).
Brandon discloses high-loading, controlled-release dosage forms for oral administration of magnesium salts (Abs).
Brandon discloses that the claims dosage forms can be made by compressing a blend of granulated magnesium salt with one or more components to form a dosage form comprising at least about 80% by weight of the magnesium salt (Col. 2, lines 47-50).
Regarding claim 2: Brandon teaches tablet are preferred oral dosage units whereby solid pharmaceutical carrier are employed (Col. 7, lines 5-10).
Regarding claim 3: Brandon discloses that “controlled release” refers to both “delayed release” and “sustained release” formulations, thus it would have been obvious to formulate the composition of Brandon to be a sustained release tablet as this is specifically contemplated by Brandon.  Brandon further teaches the tablet to comprise a controlled release (i.e. sustained release) matrix and exemplified a sustained release matrix tablet (Col. 7, lines 15-25, Col. 14 and Col. 22, line 17).
Regarding claim 4: Brandon teaches that the dosage form can comprise a surface coating which can be a sustained release coating, an enteric coating and/or a barrier layer (Col. 16, lines 50-55).  Enteric coating can be used on the tablets to delay digestion of the tablets until they pass from the stomach into the intestines (Col. 17, lines 40-45), thus it would have been prima facie obvious to use an enteric coating as this is specifically contemplated by the art.
Brandon further teaches that the magnesium salt can be magnesium picolinate, reading on pharmaceutical quality (Col. 29, line 43 and Col. 30, line 38).
Brandon teaches that it can also be desirable to include isotonic agents such as sugar, sodium chloride and the like.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of magnesium picolinate, sodium chloride and a carrier, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients including sustained release matrix, enteric coating, tablet, magnesium picolinate and sodium chloride to include in a pharmaceutical composition for oral administration from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Regarding claim 5: Brandon teaches that the magnesium salt (i.e. magnesium picolinate, MgP) is present in the dosage form in amounts ranging from 85-95% and the dosage form as a total weight of no more than about 1500mg, for example, about 1350mg.  Branson also exemplifies a tablet having a total weight of 1450mg, thus a person of skill in the art would recognize that Branson teaches total tablet weights ranging from 1350-1500mg.
In view of these teachings the tablets can be calculated to comprise 1147.5-1425mg of MgP, using this in combination with the knowledge that Magnesium Picolinate is 268.51 g/mol and Mg is 24.31 g/mol, the mg of magnesium can be calculated.
	%Mg in MgP = (24.31/268.51)*100 = 9.05%
9.05% of 1147.5-1425mg = 103.85-128.96 mg of Magnesium.
Regarding the claimed effective amounts, the instant specification teaches effective amounts of MgP to range from 10microns to 10g and Brandon teaches mgP to be present in amounts which provide the claimed 10-1000mg of magnesium, thus the MgP is considered to be present in an effective amount.
Regarding claims 9-11: These claims recite the phrases “no more than” and “less than about”, which can reasonably be interpreted to include 0ppm or 0%.
While Brandon teaches that selenium is a suitable preservative for use, there are various other alternatives of suitable antioxidants and it would have been prima facie obvious for a person of skill in the art to use any other of the listed preservatives. 
Regarding claims 7-8 and 12-14:  Regarding the claimed “increases magnesium levels in a subject in need thereof,” as recited by claim 1 and claimed 7-8 and 12-14, these claims recite properties of the claimed invention. As the prior art makes obvious the claimed effective amounts of MgP and amounts of magnesium, the composition is expected to increases magnesium levels and improve memory in a subject in need thereof as a composition and its properties are inseparable. This is supported by the working examples in the instant speciation that show 500mg with 46mg of magnesium to be enough to raise magnesium levels, therefore as the art teaches amounts of 1147.5-1425mg of MgP (103.85-128.96 mg of Magnesium), these are considered effective amounts
Furthermore, Brandon exemplifies various compositions and discuss the metal contents of all excipients present and these are all present in amounts of not more than 20ppm, which reads on below 200ppm or 200mg.  Regarding the remaining components (i.e. the magnesium salt) the art is silent with regard to the presence of the claimed heavy metals in these components.
Provonost discusses methods of preventing exposure to heavy metals and teaches many heavy metals to be toxic.  Provonost teaches that heavy metal exposure can be prevented by removing heavy metals from food and water prior to or post to ingestion [0002-0003].
In view of the teachings of Provonost, it would have been prima facie obvious to formulate the formulation of Brandon to comprise no heavy metals and remove any heavy metals present the composition prior to ingestion as Provonost teaches that exposure to heavy metals can be toxic and teaches the benefit of removing these.  One of skill in the art would have a reasonable expectation of success as its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to formulate a composition for ingestion. 

Conclusion
No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613